                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
               Plaintiff,                    )     ORDER OF RECUSAL
                                             )
       vs.                                   )
                                             )
Kelly Anthony Glatt,                         )     Case No.: 1:19-cU-159
                                             )
               Defendants.                   )


       Pursuant to 28 U.S.C. § 455, the undersigned recuses himself from hearing or

determining any further proceeding in this case.

       IT IS SO ORDERED.

       Dated this 30th day of January, 2020.

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court
